

117 HR 1585 IH: Mark Takai Atomic Veterans Healthcare Parity Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1585IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Ms. Meng (for herself, Mrs. Beatty, Mr. Lowenthal, Mr. Fitzpatrick, Ms. Titus, Mr. San Nicolas, Mrs. Kirkpatrick, Mr. Swalwell, Mr. Kahele, Mr. Moulton, Mr. Welch, Mr. McGovern, Mr. Gallagher, Ms. Speier, Mr. Thompson of California, Mr. Grijalva, Ms. Castor of Florida, Mr. Cohen, Mr. Pappas, Mr. Suozzi, Mr. Takano, Ms. Lee of California, Mr. Pallone, Mr. Smith of Washington, Mr. Kilmer, Mr. Vargas, Ms. DeGette, Ms. DelBene, Mr. Ryan, Mr. Brendan F. Boyle of Pennsylvania, Mr. Connolly, Mr. Pocan, Ms. Norton, Mr. Foster, Ms. McCollum, Mr. Garbarino, Ms. Moore of Wisconsin, Ms. Bonamici, Mr. Deutch, Mrs. Torres of California, Mr. Auchincloss, Ms. Brownley, Mr. Panetta, Mr. Lieu, Ms. Pingree, Mrs. Carolyn B. Maloney of New York, Mr. Price of North Carolina, Mr. Raskin, Mr. García of Illinois, Mr. Nadler, Mr. Bishop of Georgia, Mr. Burgess, Ms. Stevens, Ms. Velázquez, Mr. Schneider, Mr. Schrader, Mr. Kildee, Ms. Sherrill, Mrs. Dingell, Mr. Larsen of Washington, Mrs. Demings, Ms. Chu, Mr. Beyer, Ms. Lois Frankel of Florida, Mr. Rutherford, Mr. Perlmutter, Mr. Case, Mrs. Lawrence, Mr. DeFazio, Mr. Zeldin, Mrs. Axne, Mr. Baird, Mr. Carbajal, Mr. Peters, Mr. Rush, Mr. Cleaver, Mr. Sablan, Mr. Espaillat, Ms. Kuster, Miss Rice of New York, Mr. Higgins of New York, Mr. Yarmuth, Mr. Quigley, Mr. Schiff, Mr. Evans, Ms. Escobar, Ms. Spanberger, Mrs. Bustos, Mr. Courtney, Mr. Sires, Mr. Costa, Mr. Carson, Ms. Blunt Rochester, Mr. Garamendi, Mr. Vicente Gonzalez of Texas, Mr. Aguilar, Mr. Brown, Mr. Hastings, Mr. Lamb, Mr. Phillips, Mrs. Luria, Mr. Himes, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the treatment of veterans who participated in the cleanup of Enewetak Atoll as radiation-exposed veterans for purposes of the presumption of service-connection of certain disabilities by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the Mark Takai Atomic Veterans Healthcare Parity Act.2.Treatment of veterans who participated in cleanup of Enewetak Atoll as radiation-exposed veterans for purposes of presumption of service-connection of certain disabilities by Department of Veterans AffairsSection 1112(c)(3)(B) of title 38, United States Code, is amended by adding at the end the following new clause:(v)Cleanup of Enewetak Atoll during the period beginning on January 1, 1977, and ending on December 31, 1980..